Karunaker Aleti, et ux. v. Metropolitan Baltimore, LLC, et al., No. 459, September Term,
2020. Opinion by Fader, C.J.

LANDLORD AND TENANT — LOCAL LICENSING ORDINANCE — FAILURE
TO LICENSE RENTAL PROPERTY — PRIVATE RIGHT OF ACTION

Article 13, § 5-4(a)(2) of the Baltimore City Code, which prohibits a landlord from
charging, accepting, retaining, or seeking to collect rent for a rental property unless the
property is properly licensed, does not provide tenants with a private right of action to
collect a refund of rent and related fees already paid to a landlord who was unlicensed
during the rental term but who otherwise complied fully with the lease agreement. Tenants
could not recover rental payments and related fees paid to the landlord based solely on the
landlord’s lack of a license.

LANDLORD AND TENANT — ACTION FOR MONEY HAD AND RECEIVED

The common law cause of action for money had and received lies when a defendant has
obtained possession of money that, in equity and good conscience, the defendant should
not be allowed to retain. The circuit court correctly dismissed the tenants’ claim for money
had and received to the extent that the tenants sought to recover rent based solely on the
lack of licensure because the landlord had provided all that was bargained for under the
lease and there were no allegations that the property was deficient.

However, the court erred in dismissing the claim for money had and received to the extent
that the tenants sought restitution of any legal fees the landlord collected when it was
unlicensed, where the tenants alleged that the landlord had brought unlawful actions for
nonpayment of rent, made false representations as to its licensure status, and had collected
and retained those legal fees.

DECLARATORY JUDGMENT — REQUIREMENT TO ISSUE DECLARATION
OF RIGHTS AND OBLIGATIONS

A ruling on the substantive counts of a lawsuit in which a plaintiff also seeks a declaratory
judgment does not render the declaratory judgment claim moot or non-justiciable.
  Circuit Court for Baltimore City
  Case No. 24C20001105

                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 459

                                                                                             September Term, 2020
                                                                                   ______________________________________

                                                                                        KARUNAKER ALETI, ET UX.

                                                                                                       v.

                                                                                      METROPOLITAN BALTIMORE, LLC,
                                                                                                   ET AL.
                                                                                   ______________________________________

                                                                                        Fader, C.J.,
                                                                                        Shaw Geter,
                                                                                        Zarnoch, Robert A.
                                                                                           (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Fader, C.J.
                                                                                   ______________________________________

                                                                                        Filed: July 6, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2021-07-06 12:30-04:00




Suzanne C. Johnson, Clerk
       Subsection 5-4(a)(1) of Article 13 of the Baltimore City Code prohibits any person

from renting or offering to rent a dwelling “without a currently effective license to do so

from the Housing Commissioner[.]” Subsection 5-4(a)(2) of that article prohibits any

person from charging, accepting, retaining, or seeking to collect rent for a rental dwelling

unless the person was properly licensed at the time of both the offer to provide the dwelling

and the occupancy. In this appeal, we must determine whether subsection (a)(2) provides

tenants a private right of action to collect a refund of rent and other fees already paid to a

landlord who was unlicensed during a portion of a rental term, but who otherwise complied

fully with the rental agreement for the dwelling. Relying on well-established principles of

statutory interpretation, contract law, and equity, we conclude that subsection (a)(2) does

not provide such a right with respect to rent and related fees. Accordingly, we will affirm

the judgment of the Circuit Court for Baltimore City to the extent that court held that the

tenant plaintiffs did not have a right to recover rent already paid to the landlord defendants.

       We will, however, reverse two aspects of the circuit court’s judgment: (1) its entry

of judgment in favor of the landlords on the common law count of money had and received,

to the extent that the tenants seek to recover legal fees attributable to the landlords’

attempts, while unlicensed, to use the courts to collect rental fees; and (2) its dismissal of

the tenants’ request for a declaratory judgment. We will remand for further proceedings

consistent with this opinion.1


       1
        This appeal does not present the issue of whether a landlord may use the courts to
enforce any obligations purportedly owed under a lease during a period in which the
landlord was unlicensed, nor does it present any issues concerning a landlord’s right to
                                     BACKGROUND

       Karunaker and Chandana Aleti (the “Aletis”), the appellants, brought this action in

the Circuit Court for Baltimore City against the appellees, Metropolitan Baltimore, LLC,

the owner of 10 Light Street, an apartment building located in Baltimore City, and Gables

Residential Services, Inc., the property manager for 10 Light Street. For ease of reference,

we will refer to both entities collectively as “Metropolitan.” The Aletis alleged that for a

period of approximately ten months while they were tenants of 10 Light Street,

Metropolitan did not hold an active rental license for the property as required by Article

13, § 5-4(a)(1) of the Baltimore City Code. The Aletis, unaware of the lack of licensure,

paid rental and other fees to Metropolitan, which they then sought to recover through this

action. The Aletis also sought (1) certification as a class action to pursue recovery of rental

and other fees that similarly situated tenants paid to Metropolitan during the same period,

and (2) a declaratory judgment that Metropolitan could not collect unpaid rent and other

fees that accrued during the time it was unlicensed. We will begin by exploring the

statutory scheme on which the Aletis’ claim is based.

       The Statutory Scheme: Article 13 of the Baltimore City Code

       Article 13 of the Baltimore City Code is “a comprehensive statutory scheme aimed

at ‘establish[ing] minimum standards governing the condition, use, operation, occupancy,

and maintenance of dwellings . . . in order to make dwellings safe, sanitary, and fit for



evict a tenant under any circumstances. The sole question presented is whether the
appellant tenants may recover from the appellee landlord amounts they previously paid
upon discovering that the property was unlicensed at the time they made the payments.

                                              2
human habitation.’”2 Brooks v. Lewin Realty III, Inc., 378 Md. 70, 81 (2003) (alteration

and omission in original) (quoting Baltimore City Code (2000), Art. 13, § 103(a)(2)),

abrogated on other grounds by Ruffin Hotel Corp. of Md. v. Gasper, 418 Md. 594 (2011).

Section 2-1, which states determinations and declarations of the Baltimore City Council

supporting its adoption of Article 13 and establishment of the City’s Department of

Housing and Community Development, identifies a broad focus on the City and its

residents generally. In relevant part, § 2-1 states:

       (a) Determinations.

       It is hereby found and determined:

              (1) that there exist within the City of Baltimore slum, blighted,
              deteriorated, or deteriorating areas, which constitute a serious and
              growing menace, injurious and inimical to the public health, safety,
              morals and general welfare of the residents of the City of Baltimore;

              (2) that the existence of such areas and the growth and spread thereof
              and the deterioration or threatened deterioration of other areas:

                     (i) contribute substantially and increasingly to the spread of
                     disease and crime, and to losses by fire and accident;

                     (ii) necessitate excessive and disproportionate expenditures of
                     public funds for the preservation of the public health and
                     safety, for crime prevention, correction, prosecution, and
                     punishment, for the treatment of juvenile delinquency, for the
                     maintenance of adequate police, fire, and accident protection,
                     and for other public services and facilities;

                     (iii) constitute an economic and social liability;

                     (iv) substantially impair or arrest the sound growth of the
                     community;


       2
         Unless otherwise specified, all statutory references in this opinion are to Article
13 of the Baltimore City Code.

                                              3
             (v) retard the provision of decent, safe, and sanitary housing
             accommodations;

             (vi) aggravate traffic problems . . .;

             (vii) depreciate assessable values;

             (viii) cause an abnormal exodus of families from the city; and

             (ix) are detrimental to the health, the well-being and the dignity
             of many of the residents of the City of Baltimore;

      (3) that such areas cannot be dealt with effectively by the ordinary
      operations of private enterprise without the aids herein provided;

      (4) that the rehabilitation or elimination, in whole or in part, of slum,
      blighted, deteriorated, and deteriorating areas . . . are public uses and
      purposes requiring the exercise of the governmental powers of the
      City of Baltimore in the public interest.

(b) Declarations.

      (1) It is further found and declared that . . . areas not yet deteriorated
      or deteriorating, or portions thereof, may be conserved so that the
      conditions and evils hereinbefore enumerated may be prevented from
      spreading thereto or arising therein; and that all such areas within the
      boundaries of the City of Baltimore may be benefitted through the
      enforcement of applicable regulatory codes relating to buildings,
      housing, sanitation or safety, the rendering of services to community
      organizations or through a combination of other means provided in
      this ordinance.

      (2) It is further found and declared that the elimination, correction,
      and prevention of the conditions and evils hereinbefore enumerated
      must be undertaken through the use of a comprehensive and integrated
      program; that this program should involve whatever range of
      municipal powers and resources is required to enable the City of
      Baltimore to act affirmatively in fulfilling its responsibilities to its
      citizens; that this program requires a suitable administrative structure
      to undertake adequately a coordinated and purposeful attack on urban
      slums and blight and the prevention of new areas of slums and blight;
      and that a comprehensive program should be undertaken within the
      boundaries of the City of Baltimore.



                                      4
             (3) It is further found and declared that the powers conferred by this
             ordinance {subtitle} are for public uses and purposes for which public
             money may be expended and the power of eminent domain exercised
             and that the necessity in the public interest for the provisions herein
             enacted is hereby declared and determined.

      This appeal most directly concerns Subtitle 5 of Article 13, which governs the

licensing of rental dwellings. Section 5-4(a), as it applied at the time relevant to this

appeal,3 provides:

      § 5-4. License required.

      (a) In general.

      Except as provided in subsection (b) of this section,[4] no person may:

             (1) rent or offer to rent to another all or any part of any rental dwelling
             without a currently effective license to do so from the Housing
             Commissioner; or

             (2) charge, accept, retain, or seek to collect any rental payment or
             other compensation for providing to another the occupancy of all or
             any part of any rental dwelling unless the person was licensed under
             this subtitle at both the time of offering to provide and the time of
             providing this occupancy.

      Section 5-5 requires owners and managers of a rental dwelling to apply for new and

renewal licenses, the prerequisites for which are set forth in § 5-6. Those prerequisites



      3
         Subtitle 5 was amended in 2018 by the enactment of Ordinance 18-130. That
ordinance, among other things, extended the subtitle’s licensing requirements to all rental
properties in the City of Baltimore, including properties containing only one or two
dwelling units; implemented new inspection requirements for rental dwellings; and added
the provision that now appears at § 5-4(a)(2). At the time Metropolitan lacked licensure,
these new provisions had only recently gone into effect.
      4
          Section 5-4(b) excepts from the license requirement rental dwellings that are
owned and operated by the Housing Authority of Baltimore City. Because that exception
is not at issue in this case, we do not address it.

                                              5
include that all dwelling and rooming units must be properly registered; all registration fees

must be paid; and the premises must have passed inspection, be in compliance with all laws

and regulations pertaining to lead paint, and not be subject to any unabated violation notices

or orders under the City’s building, fire, or related codes. Id. § 5-6.5

       Subtitle 5 also contains enforcement provisions. Section 5-17 permits the Housing

Commissioner to require that an unlicensed rental dwelling be vacated within 24 hours if

“vacating the premises is necessary for the public health, safety, and welfare.” Under

§ 5-25, issuance of an environmental citation is an available, non-exclusive remedy to

enforce the ordinance. Section 5-26 makes any violation of the subtitle a misdemeanor

subject to punishment by “a fine of not more than $1,000 for each offense,” with each day

a violation continues constituting a separate offense.

       The Lease

       On May 31, 2019, the Aletis entered a lease agreement with Metropolitan to rent an

apartment on the 16th floor of 10 Light Street for a one-month term beginning on June 1,

2019 and expiring on June 30, 2019, subject to automatic renewals on a monthly basis (the

“Lease”). Pursuant to the Lease, the Aletis were obligated to pay monthly rent of

$1,435.00, subject to a late fee of $71.75 if not paid by the fifth day of the month due. The

Lease also contains a utility and services addendum providing that the Aletis were required



       5
         Other provisions of Subtitle 5 establish requirements for inspections by third-party
home inspectors or governmental agencies, id. § 5-7, the terms of new and renewal
licenses, id. § 5-9, requirements applicable to the posting and transfer of licenses, id. §§ 5-
11 & 5-12, provisions relating to the denial, suspension, or revocation of licenses, id. §§ 5-
15 & 5-16, and a prohibition against impairing constitutional rights, id. § 5-19.

                                              6
to pay certain service charges billed by third parties through Metropolitan for water and

sewer service, electric service, and hot water, as well as a flat monthly fee for trash service.

The Lease provides that all sums of money required to be paid under it, “whether or not

. . . designated as ‘rent’ or as ‘additional rent,’ will be deemed to be rent and will be

collectible as such.”

       Two other provisions of the Lease are particularly applicable to the Aletis’ claims.

First, in a paragraph pertaining to tenant defaults, the Lease provides that, with certain

exceptions, the prevailing party will be entitled to recover “attorney’s fees and all other

litigation costs.” The Lease does not otherwise reference charges for legal fees. Second,

the final numbered paragraph of the Lease, ¶ 44, provides:

       It is the intent of the parties to comply with the laws of Maryland, including
       local county and municipal ordinances. . . . In the event no other addendum
       is attached to this Apartment Lease Contract and the local laws or ordinances
       provide additional rights or remedies not included herein, this Apartment
       Lease Contract is amended by reference to such local laws and ordinances to
       incorporate the terms, rights, or remedies thereof herein. It is the intent of
       the parties to have this lease construed to include any such rights or remedies
       herein, and the provisions of such laws or ordinances shall supercede [sic]
       and control over the language of this Apartment Lease Contract to the extent
       they are in conflict. . . .

       The Complaint

       On February 24, 2020, the Aletis filed their complaint, in which they alleged that

Metropolitan had violated § 5-4 by charging them rent, related service fees, and legal fees

while unlicensed. The Aletis alleged that although the rental property had previously been

registered and licensed, the licensure had lapsed on April 9, 2019 and was not renewed

until February 7, 2020, a period of 302 unlicensed days. The Aletis alleged that during that


                                               7
period, Metropolitan had improperly charged them a total of $12,825.00 in rent; $50.00 in

application fees; $1,675.00 as a security deposit; $1,639.54 in water, electric, and other

utility fees; $90.00 in trash fees; $240.00 in legal fees; $498.75 in late fees; and a $35.00

bank fee. The Aletis also alleged that during the unlicensed period, Metropolitan had filed

complaints in the District Court for nonpayment of rent in which it had “falsely represented

. . . that [10 Light Street] was licensed[.]”

       In addition to themselves, the Aletis sought to represent “a class consisting of all

tenants who occupied a rental unit at 10 Light Street at any time from April 10, 2019,

through February 6, 2020, and paid rent or any other compensation to [Metropolitan] for

the occupancy or Legal Fees[.]”         The Aletis alleged that they met the numerosity

requirement for a class action because the class would contain “more than 100 members

. . . because the Rental Property is advertised as having 419 separate rental units.”

       The complaint contained four counts. In Count I, the Aletis requested a declaratory

judgment that the leases “entered into between April 10, 2019, through February 6, 2020,

are void and unenforceable and that [Metropolitan] may not file [court actions for failure

to pay rent] or collect Legal Fees, rent and other compensation during the 302 days when

the Rental Property was not properly registered and/or licensed.” In Count II, the Aletis

sought money damages, in the amount of all rent and other compensation paid to

Metropolitan during the 302 days it was unlicensed, for Metropolitan’s violation of

§ 5-4(a). In Count III, the Aletis sought to recover the same amounts plus a refund of legal

fees as restitution damages based on the common law cause of action for money had and



                                                8
received. And in Count IV, the Aletis alleged breach of contract based on ¶ 44 of the Lease,

which they contended incorporated § 5-4(a).

       The Motion to Dismiss

       Metropolitan moved to dismiss all counts of the complaint on the grounds that the

Aletis’ statutory count failed for lack of a private cause of action, their common law count

failed because the contract had been fully executed, and their breach of contract count

failed because they had received all of the benefits for which they contracted and had not

sustained any damages.      Metropolitan further contended that the Aletis’ declaratory

judgment count should be dismissed as moot if the court dismissed the other counts. The

Aletis opposed dismissal.

       On June 24, 2020, after a hearing, the circuit court granted the motion to dismiss all

counts of the complaint. The court agreed with Metropolitan that § 5-4(a) did not create a

private cause of action. In dismissing the count for money had and received, the court

found that the Aletis had failed to plead with specificity “that they paid more than what

they would have paid” but for the violation of § 5-4. And, having found that the Aletis had

no claim under § 5-4(a) itself, the court concluded that they also had no contractual claim

based on the incorporation of that provision into the Lease. The court then declined to

issue a declaratory judgment because, based on the dismissal of “the substantive counts,

there remains no issue of justiciable controversy for which a declaratory judgment would

be warranted.”




                                             9
       Following the entry of a written order dismissing the complaint, the Aletis timely

appealed.

                                         DISCUSSION

       “We review a trial court’s grant of a motion to dismiss, without deference, to

determine whether it was legally correct.” Barclay v. Castruccio, 469 Md. 368, 373 (2020).

“In considering the legal sufficiency of a complaint . . ., we must assume the truth of all

relevant and material facts that are well pleaded and all inferences which can be reasonably

drawn from those pleadings,” in the light most favorable to the non-movant. Id. at 373-74

(quoting Lloyd v. Gen. Motors Corp., 397 Md. 108, 121 (2007)). “The well-pleaded facts

setting forth the cause of action must be pleaded with sufficient specificity; bald assertions

and conclusory statements by the pleader will not suffice.” RRC Northeast, LLC v. BAA

Maryland, Inc., 413 Md. 638, 644 (2010). “The granting of a motion to dismiss is proper

only if ‘the allegations and permissible inferences, if true, would not afford relief to the

plaintiff, i.e., the allegations do not state a cause of action.’” Barclay, 469 Md. at 374

(quoting Lloyd, 397 Md. at 121).

                               I.        LEGAL BACKGROUND

       The Aletis’ claim for a return of all rent and other fees paid to Metropolitan

attributable to the 302-day period during which 10 Light Street was unlicensed is based on

the prohibition in § 5-4(a)(2) against

       charg[ing], accept[ing], retain[ing], or seek[ing] to collect any rental
       payment or other compensation for providing to another the occupancy of all
       or any part of any rental dwelling unless the person was licensed under this



                                             10
       subtitle at both the time of offering to provide and the time of providing this
       occupancy.

Except to the extent that the Aletis contend that § 5-4(a)(2) was incorporated by reference

into the Lease, they do not contend that Metropolitan failed to comply with any terms of

the Lease, that the apartment they rented was deficient or defective in any way, or that they

failed to receive the full benefit of the apartment and other services covered by the Lease.

       This appeal concerns one aspect of the effect on the landlord-tenant relationship of

Metropolitan’s failure to comply with a local ordinance requiring licensure of rental

properties—here, § 5-4(a)(1). The Court of Appeals has previously explored similar

claims arising under the licensing schemes of other Maryland jurisdictions. Although the

governing ordinances and causes of action at issue in those cases differ from those here—

and, most significantly, none of those licensing schemes included a provision similar to

§ 5-4(a)(2)—those cases nonetheless provide important guidance for our analysis. As a

result, before we engage directly with the Aletis’ contentions concerning § 5-4(a)(2), we

will explore those precedents.

       In CitaraManis v. Hallowell, the Court of Appeals considered whether tenants who

learned that their rented property was unlicensed in violation of a Howard County

ordinance could recover one-and-a-half years of rent they had voluntarily paid during the

term of the lease. 328 Md. 142, 144-45 (1992). The tenants acknowledged the property

had been in acceptable condition during the rental period. Id. at 145. However, after

learning that the property was not properly licensed, they filed suit to recover the amounts




                                             11
they had paid as damages under the Consumer Protection Act and as restitution because of

the unenforceable lease. Id.

       After the circuit court ruled in favor of the tenants, the Court of Appeals reversed.

Id. at 146, 164. The Court first held that the tenants could not recover under the Consumer

Protection Act because although that Act provided broad enforcement powers to the

Attorney General’s Office, private remedies under the Act were limited to recovering

actual damages, which the tenants had not proven. Id. at 151-53, 157-58. The Court then

held that the tenants also could not recover rent they alleged they had “paid pursuant to an

illegal and unenforceable lease.” Id. at 158. The Court reasoned that “even if the lease

were unenforceable by the landlords, the tenants have received everything that they

bargained for, and a necessary element justifying the remedy of restitution, i.e., unjust

enrichment, is lacking.” Id. at 159.

       In Galola v. Snyder, a companion case to CitaraManis, the Court held that the circuit

court had erred in granting summary judgment in favor of a tenant against an unlicensed

landlord based only on proof of voluntary payment of rent. 328 Md. 182, 185-86 (1992).

In that case, however, there was evidence that the tenant was harmed because the property

contained defects that would have been uncovered by an inspection. Id. at 184-85. The

Court therefore remanded the case for further proceedings to determine the amount of

actual damages the tenant had incurred as a result of defects that would have been

discovered upon an inspection required for licensure. Id. at 186.




                                            12
       Almost two decades later, in McDaniel v. Baranowski, the Court held that an

unlicensed owner of multi-unit rental housing may not initiate a summary ejectment

proceeding for a tenant’s failure to pay rent. 419 Md. 560, 562-63 (2011). There, the Anne

Arundel County Code prohibited persons from “operat[ing] a multiple[-unit] dwelling . . .

without a license issued by the [County] Department [of Inspections and Permits.]” Id. at

564 (omission and some alterations in original) (quoting Anne Arundel County Code

(2005; 2009 Supp.), § 11-10-102). The specified purpose of the license requirement was

“to insure the safety and habitability of the premises, namely that the dwelling is ‘clean,

sanitary, fit for human occupancy, and in compliance with this title and other applicable

State and County law.’” McDaniel, 419 Md. at 564-65 (footnote omitted) (quoting Anne

Arundel County Code § 15-4-103). Unknown to the tenant at the time she rented the

apartment, the landlord had failed to renew the license for the property for several years.

McDaniel, 419 Md. at 564-65. When the tenant failed to pay rent after the first month, the

landlord initiated summary ejectment proceedings pursuant to § 8-401 of the Real Property

Article. Id. at 567. The tenant, who had discovered that the property was unlicensed,

claimed that the landlord was precluded from bringing that action while unlicensed. Id. at

568-69. The tenant also sought recovery of the rent she had paid as restitution under the

Consumer Protection Act. Id. at 570-71.

       The Court first held that, in light of the summary nature of the ejectment

proceedings, “a landlord in those jurisdictions requiring licensure[] must affirmatively

plead and demonstrate that [the landlord] is licensed at the time of the filing of the



                                            13
complaint . . . in order to initiate the summary ejectment process.” Id. at 587. The Court

concluded that “a landlord [should] not be able to seek to dispossess a tenant, summarily,

without having a license to operate the leased premises as required by local ordinance.”

Id. at 585. Turning to the tenant’s damages claim, the Court, relying on its decision in

CitaraManis, held that the tenant could not recover rent previously paid to the landlord

based on the lack of licensure, in the absence of any evidence that the property was

uninhabitable or “that [the tenant] sustained any actual damages, such as bills for medical

treatment, loss of wages, or the cost of securing suitable substitute housing, for example.”

Id. at 587-88. Although the tenant in McDaniel had alleged some problems with the

property, it was not alleged to be uninhabitable, and the tenant did not present any evidence

of actual damages. Id. at 565, 587-88.

       Recently, the Court of Appeals stated that it was “clear” that its holding in McDaniel

would apply to Baltimore City’s current scheme for licensing rental properties. Pettiford

v. Next Generation Tr. Serv., 467 Md. 624, 642 (2020). Thus, “to avail itself of the

summary ejectment process now, a Baltimore City landlord must affirmatively plead and

demonstrate in a complaint that the landlord possesses a license to operate the premises.”

Id.

       The Aletis argue that the rule of CitaraManis and McDaniel does not apply here

because, unlike the licensing schemes at issue in those cases, § 5-4(a)(2) expressly prohibits

a landlord from “charg[ing], accept[ing], retain[ing], or seek[ing] to collect any rental

payment or other compensation” unless properly licensed. We now turn to that contention.



                                             14
              II.    SECTION 5-4(A)(2) PRIVATE RIGHT OF ACTION CLAIM

       The Aletis first contend that § 5-4(a)(2) affords them an implied private right of

action to recover payments made to Metropolitan while it did not hold an active rental

license for 10 Light Street. Metropolitan argues that the circuit court correctly determined

that the ordinance does not provide a private right of action. We agree with Metropolitan

and the circuit court.

       As an initial matter, it is important to clarify our point of focus. Subsection 5-4(a)

contains two numbered subparts. Subpart (1) prohibits any person from renting or offering

to rent to another any rental dwelling in the absence of “a currently effective license to do

so[.]” Subpart (2) then prohibits any such person from charging, accepting, collecting, or

retaining rent from another unless the person was licensed at the relevant times. The Aletis

seek here to enforce only subpart (2), as they acknowledge that Metropolitan had rectified

the lack of licensure of 10 Light Street before they filed their complaint. Our concern is

thus whether there is an implied private right of action for a tenant to enforce § 5-4(a)(2)

by seeking a refund of rent paid during a period in which the landlord was unlicensed.

       A private right of action allows an individual to bring an action in his or her personal

capacity to enforce a legal claim. State Ctr., LLC v. Lexington Charles Ltd. P’ship, 438

Md. 451, 517 (2014). Where, as here, a statute or ordinance “does not explicitly provide a

cause of action” for claimants who “ha[ve] adequately alleged a violation,” we must assess

whether there is an implied right of action. See Scull v. Groover, Christie & Merritt, P.C.,

435 Md. 112, 121 (2013); see also California v. Sierra Club, 451 U.S. 287, 289-90 (1981)



                                              15
(stating that where a statute “does not explicitly create a private enforcement mechanism”

under which a plaintiff can bring a claim, a court must determine whether “a

private right of action can be implied” for a plaintiff to bring “a claimed violation of [the

statute]”). In determining whether an implied right of action exists, our “central inquiry”

is whether the legislative body intended to provide a private right to bring suit. Fangman

v. Genuine Title, LLC, 447 Md. 681, 694 (2016) (quoting Baker v. Montgomery County,

427 Md. 691, 710 (2012)). In doing so, we consider three relevant factors:

       First, is the plaintiff “one of the class for whose especial benefit the statute
       was enacted [.]” Second, is there any indication of legislative intent, explicit
       or implicit, either to create such a remedy or to deny one? Third, is it
       consistent with the underlying purposes of the legislative scheme to imply
       such a remedy for the plaintiff?

Baker, 427 Md. at 709 (alteration in Baker) (quoting Cort v. Ash, 422 U.S. 66, 78 (1975),

overruled in part by Touche Ross & Co. v. Redington, 442 U.S. 560 (1979)).

       As with any exercise of statutory interpretation, our “goal . . . is to discern and carry

out the intent of the [legislative body].” Aleman v. State, 469 Md. 397, 421 (2020). We

“first look[] to the normal, plain meaning of the language of the statute, reading the statute

as a whole to ensure that no word, clause, sentence or phrase is rendered surplusage,

superfluous, meaningless or nugatory.” Berry v. Queen, 469 Md. 674, 687 (2020) (quoting

Brown v. State, 454 Md. 546, 551 (2017)). In doing so, “[o]ur inquiry is not confined to

the specific statutory provision at issue on appeal. Instead, ‘[t]he plain language must be

viewed within the context of the statutory scheme to which it belongs, considering the

purpose, aim or policy of the Legislature in enacting the statute.’” Berry, 469 Md. at 687



                                              16
(alteration in original) (internal citation and quotation marks omitted) (quoting Johnson v.

State, 467 Md. 362, 372 (2020)). That context may include the statute’s “relationship to

earlier and subsequent legislation, and other material that fairly bears on the fundamental

issue of legislative purpose or goal, which becomes the context within which we read the

particular language before us in a given case.” Berry, 469 Md. at 687 (quoting Blackstone

v. Sharma, 461 Md. 87, 114 (2018)).

       “Where the statutory language is subject to more than one reasonable interpretation,

or its meaning is not clear when considered in conjunction with other statutory provisions,

we may glean the legislative intent from external sources.” Johnson v. Md. Dep’t of Health,

470 Md. 648, 674 (2020) (quoting In re R.S., 470 Md. 380, 403 (2020)). Such external

sources may include:

       the legislative history, including the derivation of the statute, comments and
       explanations regarding it by authoritative sources during the legislative
       process, and amendments proposed or added to it; the general purpose behind
       the statute; and the relative rationality and legal effect of various competing
       constructions.

Lillian C. Blentlinger, LLC v. Cleanwater Linganore, Inc., 456 Md. 272, 295 (2017)

(quoting Bellard v. State, 452 Md. 467, 482 (2017)). “[W]e must give the statute in

question a reasonable interpretation, ‘not one that is absurd, illogical, or incompatible with

common sense.’” Johnson, 470 Md. at 675 (quoting Lockshin v. Semsker, 412 Md. 257,

276 (2010)).




                                             17
       A.     Section 5-4(a)(2) Was Enacted for the Purpose of Enforcing
              Compliance with the Licensure Requirement of § 5-4(a)(1).

       The first Baker factor is whether the ordinance was enacted for the special benefit

of a class of whom the Aletis are a part. We therefore consider whether § 5-4(a)(2) was

enacted to provide a “beneficial right” to tenants. Baker, 427 Md. at 710. “If a statute’s

language provides a right to a particular class of persons, there is a strong inference that

the legislature intended the statute to carry an implied cause of action. Conversely, that

inference becomes attenuated when the statute is framed as a ‘general prohibition or a

command’ to a governmental entity or other group or confers a generalized benefit.” Id.

at 710-11 (internal citations omitted) (quoting Universities Rsch. Ass’n v. Coutu, 450 U.S.

754, 772 (1981)). The question of whether an enactment benefits a special class “is not

simply who would benefit from the [enactment], but whether [it was] intended to confer

. . . rights upon those beneficiaries.” Sierra Club, 451 U.S. at 294. The law at issue must

therefore “unmistakably focus on a[] particular class of beneficiaries whose welfare [a

legislature] intended to further,” id., and not be a generalized, “prohibitive command,”

Baker, 427 Md. at 711.

       The Aletis contend that § 5-4(a)(2) operates for the specific benefit of tenants—a

class of which they are a part—by prohibiting landlords from charging rent to tenants

residing in unlicensed properties. That contention, however, misapprehends the role

§ 5-4(a)(2) plays in the statutory scheme. The apparent purpose of § 5-4(a)(2) is to benefit

the City and the public generally, including tenants, by forcing landlords to comply with

the licensing requirement in § 5-4(a)(1), not to benefit tenants with rent-free housing in


                                            18
unlicensed properties. The benefits the City Council intended to confer through § 5-4(a)

are those accompanying licensure.

       The Aletis argue that by prohibiting a “person” from charging or collecting rent

from “another” for an unlicensed property, the provision necessarily reflects an intent to

benefit tenants because they are the “another” from whom rent and other fees may not be

collected. But the fact that tenants might benefit from the prohibition on the collection of

rent does not mean that the City Council desired or intended that outcome. Viewed in

isolation, § 5-4(a)(2) begs the question of why landlords are prohibited from charging

tenants rent while unlicensed. That question is answered by viewing § 5-4(a)(2) in the

context of the remainder of the statutory scheme.

       As described above, the overarching goals of Article 13, as set forth in § 2-1, include

clearing and/or remediating deteriorated or deteriorating areas in Baltimore City and

preventing the threatened deterioration of other areas. See id. § 2-1(a)(1), (2). Those

objectives are intended to prevent numerous social and economic ills identified in the Code.

Id. § 2-1(2). Thus, with respect to areas of the City that are “not yet deteriorated or

deteriorating,” the City Council has a goal of conserving those areas through “the

enforcement of applicable regulatory codes relating to buildings, housing, sanitation or

safety, [and] the rendering of services to community organizations[.]” Id. § 2-1(b)(1).

Those provisions certainly benefit tenants, but the Code makes plain that the City Council’s

focus was broader. Cf. Erie Ins. Co. v. Chops, 322 Md. 79, 91 (1991) (in the course of

rejecting a claimed private right of action, stating that, “[a]lthough the [plaintiffs] may



                                             19
properly be said to be within the class of persons in whose favor the statute was intended,

it seems equally apparent that the principal focus of the uninsured motorist laws is for the

general protection of the public”).

       As part of its “comprehensive and integrated program” to further that intent, id.

§ 2-1(b)(2), the City Council enacted the licensing scheme that now resides in Subtitle 5

of Article 13, which requires periodic licensure of all rental properties within the City.

Obtaining that licensure, in turn, requires satisfaction of several prerequisites, including

the registration of all rental units, successful completion of an inspection by private or

governmental inspectors, compliance with laws pertaining to lead paint, and an absence of

unabated code violations. Id. §§ 5-4 – 5-7. Such “requirements are designed to insure the

safety and habitability of the premises[.]”       McDaniel, 419 Md. at 564-65 (footnote

omitted).

       Turning back to § 5-4, we conclude that the City Council’s apparent intent was to

require that all rental properties in the City be licensed and, in doing so, fulfill all the

requirements for licensure, which in turn benefits tenants as well as the City and the public

generally. In that scheme, the role of the prohibition in § 5-4(a)(2) against charging,

accepting, retaining, or seeking to collect rent during a period of non-licensure is to

promote licensure. We see nothing in the statutory scheme broadly or in § 5-4(a)(2)

specifically that suggests an intent to specially benefit tenants by providing them with free,

unlicensed housing. To the contrary, the apparent legislative intent was for there to be no

unlicensed housing, and § 5-4(a)(2) is a coercive mechanism to effectuate that intent.



                                             20
       B.     Indicia of Legislative Intent Suggest an Intent to Enforce
              § 5-4(a)(2) Through Executive Action, Not a Private Right of
              Action.

       The second factor we consider is whether there are any indications of legislative

intent to either create or deny a private remedy under § 5-4(a)(2). See Baker, 427 Md. at

709. The Aletis assert that the “plain and unambiguous language” of the provision evinces

such an intent, reasoning that because the language prohibits an unlicensed landlord from

collecting or retaining rent, § 5-4(a)(2) “clearly impl[ies]” a “tenant-specific remedy” in

which a landlord must return improperly collected rent. Metropolitan contends that neither

the plain language nor the ordinance’s history indicates any express or implied legislative

intent to create a private cause of action. We agree with Metropolitan.

       The plain language of § 5-4(a)(2) is a broad and sweeping prohibition against

landlords not only charging, accepting, or seeking to collect rental payments, but also

retaining such payments. It is thus plain that the City Council intended to create a strong

financial disincentive for landlords to ignore the licensing requirement. Nonetheless, the

question before us is neither whether Metropolitan violated the ordinance in the past nor

whether it is currently in violation of the ordinance by retaining payments previously

received. The question here is whether the City Council intended to provide tenants with

a private cause of action to enforce such violations. To that extent, it is notable that the




                                            21
language employed by the City Council imposes a restriction on landlords; it does not

purport to create a right or entitlement for tenants.6

       Moreover, Subtitle 5 establishes several enforcement mechanisms, all of which

require executive action. Section 5-15 outlines the City Housing Commissioner’s authority

to deny, suspend, or revoke a license. Section 5-17 authorizes the Housing Commissioner

to order an unlicensed rental dwelling to be vacated if “necessary for the public health,

safety, and welfare.” Section 5-25 permits enforcement of any requirements in Subtitle 5,

including the licensing requirements, by issuance of an environmental citation.7 And

§ 5-26 provides that any violation of the subtitle constitutes a misdemeanor criminal

offense punishable by penalties of up to $1,000 per day. The existence of these public

enforcement provisions, with no analogous private enforcement remedy, suggests that the

City Council did not intend to authorize a private remedy. See, e.g., Chops, 322 Md. at 91

(concluding that the presence of alternative legislative remedies weighed against a finding



       6
          By contrast, other provisions of the City Code use language that does create
specific rights or entitlements for tenants, see, e.g., Balt. City Code, Art. 13 § 6-6 (“If, after
[an] offer of sale . . . there is a change in tenants, the new tenant shall be entitled to
notification and the right to enter into a contract with the landlord[.]”), or to refunds of
amounts previously paid, see, e.g., id. Art. 15 § 12-7 (“If the City acquires title to . . . a
commercial parking facility or terminates an existing lease . . . then the owner, lessee, or
operator is entitled to a refund of that portion of the license fee paid for the unexpired term
of the license.”).
       7
         The Aletis argue that § 5-25 implies the existence of a private right of action by
stating that the ability to enforce the provisions of Subtitle 5 by issuance of an
environmental citation is “[i]n addition to any other civil or criminal remedy or
enforcement procedure[.]” Id. § 5-25(a). However, although that anti-exclusivity
provision evidences an intent not to preempt any otherwise-extant remedies, it cannot
reasonably be read to create a new private right of action.

                                               22
of an implied private cause of action). In Chops, the Court of Appeals held that although

providing the plaintiffs with a private right of action would not have been “inconsistent

with the underlying purpose of the legislative scheme,” the existence of alternative

legislative remedies meant that such a right was not “necessary to properly implement the

legislation.” Id.; see also Sugarloaf Citizens Ass’n v. Gudis, 78 Md. App. 550, 559-60

(1989) (internal citations omitted) (stating that a county ethics law, which contained

“criminal penalties [and] administrative punishment, and allow[ed] the county attorney to

petition for injunctive relief,” did not confer a private right of action to citizens), aff’d, 319

Md. 558 (1990).

       We also find no support for an implied private right of action in the legislative

history. Section 5-4(a)(2) was added to Subtitle 5 as part of a set of amendments adopted

in 2018. The statement of purpose the City Council adopted at the time does not expressly

reference the addition of § 5-4(a)(2), much less identify an intent to provide a private

mechanism to enforce it.8 The legislative bill file similarly contains no reference to the


       8
           The statement of purpose is:
       FOR the purpose of adding certain non-owner-occupied 1- and 2-family
       dwellings to the licensing, inspection, and related requirements for multi-
       family dwellings and rooming houses (collectively, “rental dwellings”);
       modifying the fees, procedures, and prerequisites for the registration of
       certain non-owner-occupied dwellings, rooming houses, and vacant
       structures; modifying the procedures and prerequisites for the licensing of
       rental dwellings; providing for the denial, suspension, or revocation of a
       rental dwelling license under certain circumstances; providing for judicial
       and appellate review of administrative decisions relating to the registration
       or the licensing of these structures; amending the underlying definition of
       “rooming house” to clarify its applicability to a bed and breakfast facility;


                                               23
intent or purpose behind § 5-4(a)(2). Indeed, the sole mention of the provision in the bill

file, which is contained in a letter from an organization that was supportive of the bill, is

purely descriptive: “An owner must have a currently effective license in order to rent and

collect rent.” The “silence within the legislative history as to a private cause of action

reinforces the decision not to find such a right implicitly.” Fangman, 447 Md. at 713

(quoting Baker, 427 Md. at 714); see also Baker, 427 Md. at 715 (“[L]egislative bodies

know how to ‘salt the mine’ for the enablement of implied private causes of action.”). We

therefore conclude that the second factor, like the first, weighs against finding an implied

private right of action to recover rent paid while a property was unlicensed.

       C.     Implying a Private Right of Action Would Not Necessarily Be
              Consistent with the Legislative Purpose of § 5-4(a)(2).

       The third factor we consider is whether a private right of action to enforce

§ 5-4(a)(2) would be “consistent with the underlying purposes of the legislative scheme[.]”

Baker, 427 Md. at 709 (quoting Cort, 422 U.S. at 78). Because reasonable arguments can

be made on both sides, we view this factor as neutral. On the one hand, taking a narrow

view of the City Council’s purpose in enacting § 5-4(a)(2), it might be reasonable to view




       defining and redefining certain other terms; imposing certain penalties;
       correcting, clarifying, and conforming related language; providing certain
       transition rules for pre-existing licenses; providing for a special effective
       date; and generally relating to the registration of non-owner-occupied
       dwellings, rooming houses, and vacant structures and to the licensing of
       rental dwellings.
Baltimore      City     Ordinance     18-130       (Aug     1,   2018),    available   at
https://dhcd.baltimorecity.gov/sites/default/files/Full_text_of_Council_Bill_18-0185.pdf
(last accessed June 4, 2021).

                                             24
a private right of action as consistent with the underlying purpose of promoting licensure.

After all, if the City Council viewed the prospect of being unable to collect or retain rent

while unlicensed as a hammer to compel compliance with the licensing requirement, it

could reasonably be argued that the prospect of facing tenant claims for reimbursement

would be even more effective in compelling compliance.

       On the other hand, it is also possible that the City Council might conclude that the

existence of such a private right of action might undermine the overarching goals reflected

in § 2-1 of Article 13 if, for example, claims for repayment of rent were to imperil the

continued financial viability of a landlord who was, for a significant period of time,

unknowingly out of compliance with the licensing requirement but compliant with all of

the prerequisites for licensure.9 That possibility might be especially acute for small

landlords renting one- and two-unit dwellings, to whom the City Council extended the

licensing requirement at the same time it enacted § 5-4(a)(2). Perhaps for those reasons,

the remedies for violations that are expressly created in the ordinance are left to the

discretion of executive authorities.

       Ultimately, whether the creation of an implied right of action to enforce § 5-4(a)(2)

would be consistent with the legislative purpose is a policy judgment that is not for us to


       9
        Metropolitan suggests such an innocent explanation for its own lack of compliance
with the recently enhanced licensing scheme. Because we limit our consideration of the
merits of the circuit court’s ruling on Metropolitan’s motion to dismiss to the facts stated
in the complaint, which does not identify the reason for the lack of licensure, we do not
consider Metropolitan’s explanation here. Nonetheless, it is appropriate to consider the
possible repercussions of interpreting the ordinance to establish a private right of action in
our analysis of whether doing so is consistent with the legislative purpose.

                                             25
make.10 See Fangman, 447 Md. at 723-24 (stating that policy considerations related to the

creation of private rights of action are best left to legislative bodies). For reasons we have

already discussed, we see no indication in the statutory scheme or legislative history of

§ 5-4(a)(2) that the City Council intended to create such a right. We therefore conclude

that there is no private cause of action to enforce § 5-4(a)(2). Accordingly, we will affirm

the circuit court’s dismissal of Count II.

                               III.   BREACH OF CONTRACT

       The Aletis contend that the circuit court erred in dismissing Count IV of the

complaint, in which they alleged that Metropolitan breached the Lease by charging them

rent while it was unlicensed. Their claim is premised on ¶ 44 of the Lease, which provides:

       It is the intent of the parties to comply with the laws of Maryland, including
       local county and municipal ordinances. . . . In the event no other addendum

       10
          As an alternative ground for affirming the dismissal of Count II, Metropolitan
argues that the “City Council does not have the constitutional authority . . . to create private
causes of action.” (Quoting Bourgeois v. Live Nation Ent., Inc., 3 F. Supp. 3d 423, 452 (D.
Md. 2014)). In reaching that conclusion in Bourgeois, the federal district court relied on
McCroy Corp. v. Fowler, 319 Md. 12 (1990), superseded by statute as stated in Wash.
Suburban Sanitary Comm’n v. Phillips, 413 Md. 606 (2010). In McCroy, the Court of
Appeals invalidated a Montgomery County ordinance that had created a private cause of
action for victims of employment discrimination. 319 Md. at 20. In doing so, the Court
found that it typically is the General Assembly’s role to create new causes of action for
issues “of statewide concern,” like the ordinance at issue. Id. at 24. However, the Court
distinguished such ordinances from those that address “subject matters of a peculiarly local
nature”—citing snow removal and towing laws as examples—which help a municipality
carry out “its own legal duties.” Id. For such local laws, “a municipality can create a right
of action[.]” Id. (quoting Bittle v. Brunetti, 750 P.2d 49, 59 (Colo. 1988)); cf. Gunpowder
Horse Stables, Inc. v. State Farm Auto. Ins., 108 Md. App. 612, 633 (1996) (“[A] county
may not create a new cause of action between private parties concerning matters of
statewide concern.” (emphasis added)). Regardless, because we conclude that the City
Council did not create an implied private cause of action to enforce § 5-4(a)(2), we need
not reach the question of whether it could have done so.

                                              26
       is attached to this Apartment Lease Contract and the local laws or ordinances
       provide additional rights or remedies not included herein, this Apartment
       Lease Contract is amended by reference to such local laws and ordinances to
       incorporate the terms, rights, or remedies thereof herein. It is the intent of
       the parties to have this lease construed to include any such rights or remedies
       herein, and the provisions of such laws or ordinances shall supercede [sic]
       and control over the language of this Apartment Lease Contract to the extent
       they are in conflict. . . .

       For two reasons, we conclude that the circuit court correctly dismissed Count IV.

First, ¶ 44 purports to incorporate “by reference . . . the terms, rights, or remedies” of

applicable local laws and ordinances. As we have already concluded that § 5-4(a)(2) does

not provide a private right or remedy to tenants, no such right or remedy can be

incorporated by reference into the Lease through ¶ 44.

       Second, the Aletis have not identified any material breach of the Lease or any

cognizable damages from any such breach. The Aletis’ complaint alleges that they

incurred damages “because they paid [Metropolitan] rent and other compensation in

exchange for occupancy of the Rental Property and Legal Fees during the 302 days when

the Rental was not properly registered and licensed as required by the Baltimore City

Code.” But, as already discussed, the intent of § 5-4(a)(2) is to force compliance with the

obligation to become licensed, not to provide rent relief to tenants in unlicensed housing.

The Aletis do not allege the existence of any deficiencies in the apartment they rented that

would have become apparent, and so would have been remedied, if Metropolitan had been

properly licensed, and aside from their claims related to § 5-4(a)(2), the complaint does not

allege that Metropolitan failed to provide the Aletis with the full benefit of the bargain

reflected in the Lease. They have thus not pled facts that would establish a material breach


                                             27
of the Lease or resulting damages. See Barufaldi v. Ocean City, Chamber of Com. 196

Md. App. 1, 23 (2010) (“A breach is material when it ‘is such that further performance of

the contract would be different in substance from that which was contracted for.’” (some

internal quotation marks omitted) (quoting Dialist Co. v. Pulford, 42 Md. App. 173, 178

(1979))). This result is consistent with those cases in which the Court of Appeals concluded

that tenants could not recover rent voluntarily paid to unlicensed landlords due solely to

the lack of a license. See, e.g., Galola v. Snyder, 328 Md. 182, 185-86 (1992) (holding that

a tenant is required to prove actual loss or injury arising from the lack of licensure);

McDaniel v. Baranowski, 419 Md. 560, 587-88 (2011) (same); CitaraManis v.

Hallowell, 328 Md. 142, 157-58 (1992) (same).

       Accordingly, we will affirm the circuit court’s dismissal of Count IV.

                           IV.    MONEY HAD AND RECEIVED

       The Aletis next contend that the court erred in dismissing their claim for money had

and received, a cause of action that they assert “applies to any fact pattern[.]” (Emphasis

removed). The Aletis posit that “whether or not the lease has been fully performed,” they

were “deprived the protections” of § 5-4(a) and are entitled to a refund of payments made

while 10 Light Street was unlicensed. According to their complaint, these payments fall

into two categories: (1) rent payments and related fees, such as utility fees, trash fees, and

late fees; and (2) legal fees that Metropolitan charged them in pursuing court actions for

failure to pay rent. Metropolitan counters that a cause of action for money had and received

“does not lie on an executed contract” and would unjustly enrich the Aletis.



                                             28
       We hold that the court did not err in dismissing the claim for money had and

received for the Aletis’ payments for rent or related fees that they paid during the

unlicensed period. However, we conclude that the court erred in dismissing the Aletis’

claim as to any legal fees Metropolitan may have collected during the unlicensed period in

connection with bringing actions for nonpayment of rent. We therefore will vacate that

part of the court’s judgment and remand for further proceedings.

       A.     Actions for Money Had and Received Generally

       An action for money had and received is one of the “‘common counts’ . . . that

developed under English common law as a branch of the common law writ of assumpsit[.]”

Bourgeois v. Live Nation Ent., Inc., 430 Md. 14, 45 (2013). The common counts were

“developed as standard and handy descriptions of a number of set fact patterns for quasi-

contractual restitution in General Assumpsit.”         Alternatives Unlimited, Inc. v. New

Baltimore City Bd. of Sch. Comm’rs, 155 Md. App. 415, 476 (2004). The counts are thus

“particular kinds of quasi-contract” that “refer to fact patterns which may call for restitution

to prevent unjust enrichment.”11 Id. (emphasis removed) (quoting 1 Dan B. Dobbs, Law

of Remedies 581 (2d ed. 1993)). Money had and received is a claim for restitution in

circumstances in which “the defendant has obtained possession of money which, in equity




       11
         The “more familiar” common counts include “1) money paid to the defendant’s
use, 2) money had and received, 3) use and occupation of land, 4) goods sold and delivered,
5) quantum valebant (‘how much were they [the goods] worth?’), and 6) quantum meruit.”
Alternatives Unlimited, 155 Md. App. at 476-77 (alteration in original) (citing Dobbs at
581-83).

                                              29
and good conscience, [the defendant] ought not to be allowed to retain.” Bourgeois, 430

Md. at 46 (quoting Benson v. State, 389 Md. 615, 652-53 (2005)).

       Although money had and received is an action at law, our courts have long held that

it is governed by equitable considerations. See, e.g., State to Use of Emp. Sec. Bd. v.

Rucker, 211 Md. 153, 157-58 (1956) (“[T]he gist of [the money had and received] action

is, that the defendant, upon the circumstances of the case, is obliged by the ties of natural

justice and equity to refund the money.”) (citation omitted); Callahan v. Linthicum, 43 Md.

97, 105 (1875) (“[M]oney had and received, is an equitable action . . . and the plaintiff, in

support of it, can resort to all equitable circumstances incident to his case.”). Because of

its origins in quasi-contract, a claim for money had and received generally “allow[s] the

recovery of money paid under a contract still executory in nature,” and is “generally not to

recover money paid under a fully executed contract.” Bourgeois, 430 Md. at 49.

       The Court of Appeals discussed the common law action for money had and received

at length in Bourgeois. There, ticket purchasers sued several ticket agencies in the United

States District Court for the District of Maryland and alleged that the agencies were in

violation of a Baltimore City ordinance by collecting excessive service charges for tickets

for events in the City. Id. at 17-18. Among the counts the plaintiffs pled was a count for

money had and received, pursuant to which the plaintiffs sought restitution of the amounts

collected by the ticket agencies over and above what was permitted by the ordinance. Id.

at 18-19.




                                             30
       In answering certified questions from the federal court, the Court first confirmed

that Maryland continues to recognize an action for money had and received. Id. at 46. The

Court then concluded that such an action could lie to recover money for the service charges

that were barred by the City ordinance. The Court observed that Maryland courts have

found the action to be available to recover money paid under mistake of fact, mistake of

mixed law and fact, or as “money obtained by fraud or false pretenses, paid upon an

unexecuted illegal contract, or, in certain circumstances, paid under an executed illegal

contract.” Id. at 48. The “branch of the action” most applicable to the plaintiffs’ claim

was recovery of amounts “paid pursuant to an illegal, and thus allegedly void, agreement.”

Id. The Court observed that recovery in such a case was ordinarily limited “to recover

money paid under an executory illegal contract—one not yet fully consummated—but

generally not to recover money paid under a fully executed contract.” Id. at 49. The basis

for the distinction is that the courts will treat an illegal executory contract as a nullity and

order restitution independent of the contract. Id. “When the contract is fully executed,

however, the situation is different, for in that setting, the parties ordinarily are in pari

delicto and neither should be able to take advantage of the illegality.” Id. In the case of a

fully executed contract, provided “there are no special circumstances that would preclude

a finding that the parties were in pari delicto, [an] action [for money had and received] will

not lie.” Id. at 51. When the case returned to the federal district court, the court found that

the plaintiffs could pursue their claim for money had and received because they were not




                                              31
in pari delicto with the ticket agencies. Bourgeois v. Live Nation Ent., 3 F. Supp. 3d 423,

452 (D. Md. 2014).

       B.     The Court Did Not Err in Dismissing the Aletis’ Claim for Money
              Had and Received as to Payments for Rent and Related Fees.

       Relying on Bourgeois, the Aletis contend that they have properly pled a claim for

money had and received because they are members of the class § 5-4(a)(2) was intended

to benefit, Metropolitan violated the ordinance, and the parties are not in pari delicto.

Metropolitan responds that unlike the plaintiffs in Bourgeois, the Aletis are in pari delicto

because the lease was fully executed, and, accordingly, they cannot avail themselves of the

cause of action for money had and received.

       With respect to the Aletis’ claim for restitution of rent and related fees they paid

pursuant to the Lease, the circuit court correctly determined that the complaint does not

state a claim on which relief can be made. An action lies for money had and received

“whenever the defendant has obtained possession of money which, in equity and good

conscience, [the defendant] ought not to be allowed to retain.” Bourgeois, 430 Md. at 46

(quoting Benson, 389 Md. at 652-53). In CitaraManis, the Court of Appeals determined

that a tenant could not recover rent paid to an unlicensed landlord, absent evidence of actual

damages, because “the tenants have received everything that they bargained for, and a

necessary element justifying the remedy of restitution, i.e., unjust enrichment, is lacking.”

328 Md. at 158-59; see also McDaniel, 419 Md. at 587. In other words, where a landlord

has provided all that was bargained for, there is no injustice in permitting the landlord to

keep rent and other fees paid under the lease based solely on the landlord’s lack of


                                             32
licensure. See Galola, 328 Md. at 186 (stating that “voluntary payment of rent under an

unenforceable lease does not entitle a tenant to restitution of that rent unless the tenant . . .

was provided less than [the tenant] had bargained for in the lease”). “[E]quity and good

conscience” do not require restitution of those amounts. Bourgeois, 430 Md. at 46 (quoting

Benson, 389 Md. at 652).

       Bourgeois, on which the Aletis primarily rely, is inapposite. There, the ordinance

at issue made it unlawful for ticket agencies to charge certain fees over and above the face

value of the tickets being sold. 430 Md. at 17. The very purpose of the ordinance was thus

to protect purchasers of such tickets—including the plaintiffs in that action—from having

to pay those charges. Id. Here, by contrast, the problem was Metropolitan’s lack of

licensure, not the rent or associated fees it charged. For the reasons expressed by the Court

of Appeals in CitaraManis, McDaniel, and Galola, there is no injustice in denying

restitution of otherwise lawful rent and related fees based solely on Metropolitan’s lack of

licensure.

       C.     The Court Erred in Dismissing the Aletis’ Claim for Legal Fees
              Incurred in Connection with Metropolitan’s Failure to Pay Rent
              Actions.

       We reach a different conclusion with respect to the Aletis’ claim for restitution of

legal fees charged by Metropolitan for bringing actions for nonpayment of rent during the

period in which it was unlicensed. Under § 8-401 of the Real Property Article (2015 Repl.;

2020 Supp.), if a tenant fails to pay rent “when due and payable,” a landlord may initiate a

complaint for failure to pay rent and for repossession of the rental property in the District



                                               33
Court. Consistent with the Court of Appeals’ holding in McDaniel, however, the landlord

must “possess a current license to operate the premises . . . if the dwelling is located in a

jurisdiction that requires owners to obtain such licenses,” 419 Md. at 563, and the landlord

“must affirmatively plead and demonstrate that [the landlord] is licensed at the time of the

filing of the complaint,” id. at 587.

       It is undisputed that Metropolitan was required to possess a rental license to operate

10 Light Street. The Aletis have alleged that: (1) Metropolitan was unlicensed for a period

of 302 days; (2) during that period, notwithstanding its lack of licensure, Metropolitan filed

actions against the Aletis for failure to pay rent in violation of local and State law;

(3) Metropolitan charged the Aletis legal fees for bringing actions it had no right to bring

and which were based on false representations concerning its licensure status; and

(4) Metropolitan collected and continues to retain those legal fees. If true, those allegations

could form the basis of an action for money had and received. See Bourgeois, 430 Md. at

48 (stating that Maryland cases have recognized grounds for an action for money had and

received including mistake of fact or law and money obtained by fraud or false pretenses).

We therefore hold that the circuit court erred in dismissing Count III to the extent that the

Aletis seek restitution of amounts Metropolitan charged them in legal fees for bringing

actions against them for failure to pay rent during a period in which it was unlicensed.

                             V.     DECLARATORY JUDGMENT

       We now turn to Count I, in which the Aletis requested that the court issue a

declaratory judgment concerning the rights and obligations of the parties. The court



                                              34
declined to do so, stating in its oral ruling that “having dismissed the substantive counts,

there remains no issue of justiciable controversy for which a declaratory judgment would

be warranted.” For two independent reasons, we hold that the circuit court erred in entering

judgment on Count I without declaring the rights and obligations of the parties. First, even

if the court were correct that its rulings on Counts II through IV settled the entire dispute

between the parties, it still was required to enter a declaratory judgment. Second, the

court’s rulings on Counts II through IV did not settle the dispute the Aletis identified in

Count I. We will therefore vacate the judgment entered on Count I and remand to the

circuit court for entry of a proper declaration.

       A.     The Court Was Required to Enter a Declaratory Judgment.

       “[A] declaratory judgment does not seek to ‘enforce a claim against [a] defendant,’

but rather seeks a ‘judicial declaration as to the existence and nature of a relationship

between [the plaintiff] and the defendant.’” Daughtry v. Nadel, 248 Md. App. 594, 630

n.26 (2020) (some alterations in original) (quoting Bankers & Shippers Ins. Co. of New

York v. Electro Enters., Inc., 287 Md. 641, 653 (1980) (in turn quoting Restatement of the

Law (Second), Judgments § 76, Comment c.)). The Court of Appeals has explained the

requirements for the entry of a declaratory judgment:

       [W]hen a declaratory judgment action is brought and the controversy is
       appropriate for resolution by declaratory judgment, the court must enter a
       declaratory judgment and that judgment, defining the rights and obligations
       of the parties or the status of the thing in controversy, must be in writing. It
       is not permissible for the court to issue an oral declaration. . . . When entering
       a declaratory judgment, the court must, in a separate document, state in
       writing its declaration of the rights of the parties, along with any other order
       that is intended to be part of the judgment. Although the judgment may recite


                                              35
       that it is based on the reasons set forth in an accompanying memorandum,
       the terms of the declaratory judgment itself must be set forth separately.
       Incorporating by reference an earlier oral ruling is not sufficient, as no one
       would be able to discern the actual declaration of rights from the document
       posing as the judgment. This is not just a matter of complying with a hyper-
       technical rule. The requirement that the court enter its declaration in writing
       is for the purpose of giving the parties and the public fair notice of what the
       court has determined.

Bowen v. City of Annapolis, 402 Md. 587, 608-09 (2007) (alteration in original and

emphasis removed) (quoting Allstate Ins. v. State Farm Mut. Auto. Ins., 363 Md. 106, 117

n.1 (2001)).

       “[T]he existence of a justiciable controversy is an absolute prerequisite to the

maintenance of a declaratory judgment action.” Floyd v. Mayor & City Council of

Baltimore, 179 Md. App. 394, 429 n.22 (2008) (quoting Boyds Civic Ass’n v. Montgomery

County Council, 309 Md. 683, 689 (1987)), aff’d, 407 Md. 461 (2009). A justiciable

controversy “is one in which ‘there are interested parties asserting adverse claims upon a

state of facts which must have accrued wherein a legal decision is sought or demanded.’”

Id. (emphasis removed). However, our courts have repeatedly held that “a party may seek

a declaratory judgment ‘notwithstanding a concurrent common-law, equitable, or

extraordinary legal remedy[.]” Hanover Invs. v. Volkman, 455 Md. 1, 16 (2017) (quoting

Cts. & Jud. Proc. § 3-409(c)); see Allied Inv. Corp. v. Jasen , 354 Md. 547, 556-57

(1999) (“That a separate claim exists upon which suit could be brought . . . ordinarily does

not defeat a party’s right to seek and obtain a declaratory judgment[.]”). And, notably, our

courts “have not . . . generally blessed the dismissal of a proper action for declaratory




                                             36
judgment because of a ruling on an alternative claim in the same action.” Post v. Bregman,

349 Md. 142, 160 (1998).

       In sum, a ruling on substantive counts brought as part of a lawsuit in which a

plaintiff also seeks a declaratory judgment does not render the declaratory judgment claim

moot or non-justiciable. For that reason, even if the court were correct that its rulings on

Counts II through IV effectively resolved the dispute identified by the Aletis in Count I,

the court still was required to enter a judgment declaring the rights and obligations of the

parties.

       B.     The Rulings on Counts II through IV Did Not Resolve the Dispute
              Identified in Count I.

       More importantly, the court’s resolution of Counts II through IV did not resolve the

dispute identified in Count I. As we have discussed, in Counts II through IV, the Aletis

sought to recover damages for Metropolitan’s failure to comply with § 5-4(a)(2). The

dispute as to which the Aletis sought a declaratory judgment in Count I, however, did not

involve recovery of amounts they had already paid, but amounts they claimed Metropolitan

was still attempting to collect from them and others. They alleged that Metropolitan had

filed failure to pay rent complaints to recover rent attributable to the period in which it was

not licensed and that it had taken the position that its prior lack of licensure did not restrict

it “from pursuing [failure to pay rent] Complaints or collecting the corresponding Legal

Fees or unpaid rent and other compensation in a breach of contract action.” The Aletis

thus sought a declaratory judgment to resolve the dispute.




                                               37
       The circuit court’s resolution of Counts II through IV, all of which related to

recovery of amounts the tenants had already paid, therefore did not resolve the dispute the

Aletis identified in Count I, which related to collection of amounts the tenants had not paid.

For that reason as well, we will vacate the judgment entered with respect to Count I and

remand for further proceedings.

                                      CONCLUSION

       We conclude that:

          • Section 5-4(a)(2) of Article 13 of the Baltimore City Code does not provide
            a private right of action to recover rent and related payments that a tenant
            made during a period in which a landlord was unlicensed. As a result, the
            court properly dismissed Count II of the complaint.

          • The Aletis did not state a claim for breach of contract to recover payments
            that they made to Metropolitan under the Lease. As a result, the court
            properly dismissed Count IV of the complaint.

          • To the extent they sought restitution of rent and related fees paid under the
            Lease during the period in which Metropolitan was unlicensed, the Aletis did
            not state a claim for money had and received. To that extent, we will affirm
            in part the court’s dismissal of Count III of the complaint.

          • However, the circuit court erred in dismissing the claim for money had and
            received to the extent that the Aletis sought restitution of legal fees they had
            paid related to actions Metropolitan had no legal right to bring. To that
            extent, we will reverse in part the court’s dismissal of Count III of the
            complaint.

          • The circuit court erred in dismissing Count I of the complaint without
            entering a declaratory judgment declaring the rights and obligations of the
            parties.




                                             38
JUDGMENT OF THE CIRCUIT COURT
FOR BALTIMORE CITY AFFIRMED IN
PART AND REVERSED IN PART. CASE
REMANDED        FOR      FURTHER
PROCEEDINGS CONSISTENT WITH
THIS OPINION. COSTS TO BE PAID 75%
BY APPELLANTS AND 25% BY
APPELLEES.




 39